FILED
                            NOT FOR PUBLICATION
                                                                               JUN 15 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SATYA DEVI NEUPANE,                              No.   17-70316

              Petitioner,                        Agency No. A088-472-917

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 13, 2022**
                              San Francisco, California

Before: S.R. THOMAS and GOULD, Circuit Judges, and WU,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
      Neupane, a native and citizen of Nepal, petitions for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of her appeal from an Immigration

Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252. Where, as here, the BIA has reviewed the IJ’s

decision and adopted it as its own, we review both decisions. Molina–Estrada v.

INS, 293 F.3d 1089, 1093 (9th Cir. 2002).

      “We review questions of law de novo and factual determinations for

substantial evidence.” Amaya v. Garland, 15 F.4th 976, 986 (9th Cir. 2021).

Adverse credibility determinations are reviewed under the substantial evidence

standard. Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Neupane’s testimonial and documentary

evidence. See Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010)

(“[Petitioner]’s inability to consistently describe the underlying events that gave

rise to his fear was an important factor that could be relied upon by the IJ in

making an adverse credibility determination.”). These inconsistencies relate to the

truthfulness of the circumstances surrounding Neupane’s alleged persecution by

the government and, therefore, go to the heart of her claims for relief. See id. at


                                           2
1046–47 (“Although inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight.”).

      The agency afforded Neupane an opportunity to explain the inconsistencies

but reasonably found that her explanations were unpersuasive. See Aguilar Fermin

v. Barr, 958 F.3d 887, 892 (9th Cir. 2020) (concluding adverse credibility

determination must stand where IJ and BIA identified inconsistencies and

implausibilities in petitioner’s account, and petitioner’s explanations for the

inconsistencies were unconvincing), cert. denied, 141 S. Ct. 664 (2020);

Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010) (explaining “[t]he IJ

did not have to accept [petitioner]’s unpersuasive explanations for the[ ]

inconsistencies”).

      Given the inconsistencies in the record and the petitioner’s failure to

adequately explain them, the agency’s adverse credibility determination is

supported by substantial evidence. Absent Neupane’s discredited testimony, the

remaining evidence does not compel the conclusion that she is eligible for asylum,

withholding of removal, or relief under the CAT.

      PETITION DENIED.




                                           3